     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


RYAN LUCIA,

             Plaintiff,                      CIVIL ACTION NO.

v.
                                             JURY TRIAL DEMANDED
LENDINGPOINT, LLC and TRANS
UNION, LLC,

             Defendants.



                                 COMPLAINT
      Plaintiff, Ryan Lucia (hereinafter “Plaintiff”), by and through his attorneys,

the Law Offices of Robert S. Gitmeid & Associates, PLLC, and by way of

Complaint against Defendants, LendingPoint, LLC (“LendingPoint”) and Trans

Union, LLC (“Trans Union”) alleges as follows:


                               INTRODUCTION

      This is an action for damages brought by an individual consumer for

Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

(the “FCRA”) and other claims related to unlawful credit reporting practices. The



                                   Page 1 of 10
     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 2 of 10




FCRA prohibits furnishers of credit information from falsely and inaccurately

reporting consumers’ credit information to credit reporting agencies.


                                    PARTIES

      1.    Plaintiff, Ryan Lucia, is an adult citizen of Michigan.


      2.    Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the

FCRA.


      3.    Defendant LendingPoint is a limited liability company organized and

existing under the laws of Delaware, and headquartered in Georgia, that furnishes

consumer credit information to consumer reporting agencies.


      4.    Defendant Trans Union is a limited liability company that engages in

the business of maintaining and reporting consumer credit information.


                         JURISDICTION AND VENUE

      5.    This Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. § 1331 because the rights and obligations of the parties in this action

arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provide that an action

to enforce any liability created under 15 U.S.C. § 1681 may be brought in any



                                   Page 2 of 10
     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 3 of 10




appropriate United States District Court, without regard to the amount in

controversy.


      6.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1)

because LendingPoint holds a principal office in this district.


                           FACTUAL ALLEGATIONS

      7.       In March 2016, LendingPoint issued an account ending in 3417 to

Plaintiff. The account was routinely reported on Plaintiff’s consumer credit report.

The account was subsequently acquired by Argent Holdings, LLC (“Argent

Holdings”).


      8.       The consumer credit report at issue is a written communication of

information concerning Plaintiff’s credit worthiness, credit standing, credit

capacity, character, general reputation, personal characteristics, or mode of

living which serves as a factor in establishing the consumer’s eligibility for credit

to be used primarily for personal, family, or household purposes as defined by 15

U.S.C. § 1681a(d)(1) of the FCRA.


      9.       On or about May 15, 2018, Plaintiff and Central Portfolio Control,

Inc., acting on behalf of Argent Holdings, entered into a settlement agreement for


                                    Page 3 of 10
     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 4 of 10




the above-referenced account. A copy of the settlement agreement is attached

hereto as Exhibit A.


      10.    Pursuant to the terms of the settlement, Plaintiff was required to make

eighteen (18) monthly payments totaling $3,420.33 to settle and close his Argent

Holdings account.


      11.    Plaintiff, via his debt-settlement representative, timely made the

requisite settlement payments.


      12.    However, over a year later, Plaintiff’s account continued to be

negatively reported by LendingPoint, the original creditor.


      13.    In particular, on a requested credit report dated March 22, 2021,

Plaintiff’s LendingPoint account was reported with a status of “CHARGE OFF,” a

balance of $6,047.00, and a past due balance of $519.00. The relevant portion of

Plaintiff’s credit report is attached hereto as Exhibit B.


      14.    This tradeline was inaccurately reported. As evidenced by the

enclosed documents, the account was settled for less than the full balance and must

be reported as settled with a balance of $0.00.




                                     Page 4 of 10
     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 5 of 10




      15.    On or about April 7, 2021, Plaintiff, through counsel, notified Trans

Union directly of a dispute with completeness and accuracy of the reporting of

Plaintiff’s LendingPoint account. A redacted copy of this letter and the enclosures

are attached hereto as Exhibit C.


      16.    Therefore, Plaintiff disputed the accuracy of the derogatory

information reported by LendingPoint to Trans Union via certified mail in

accordance with 15 U.S.C. § 1681i of the FCRA.


      17.    In May of 2021, Plaintiff requested an updated credit report for

review. The tradeline for Plaintiff’s LendingPoint account remained inaccurate, as

Defendants failed to correct the inaccuracies. The relevant portion of the May 2021

credit report is attached hereto as Exhibit D.


      18.    Trans Union did not notify LendingPoint of the dispute by Plaintiff in

accordance with the FCRA; or alternatively Trans Union did notify LendingPoint,

who then failed to properly investigate and delete the tradeline or properly update

the tradeline on Plaintiff’s credit reports.




                                      Page 5 of 10
     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 6 of 10




      19.    If LendingPoint had performed a reasonable investigation of

Plaintiff’s dispute, Plaintiff’s LendingPoint account would have been updated to

reflect a “settled” status with a balance of $0.00.


      20.    Despite the fact that LendingPoint has promised through its subscriber

agreements or contracts to accurately update accounts, LendingPoint has

nonetheless willfully, recklessly, or negligently failed to follow this requirement,

as well as the requirements set forth under the FCRA, which has resulted in the

intended consequences of this information remaining on Plaintiff’s credit reports.


      21.    Defendants failed to properly maintain, and failed to follow,

reasonable procedures to assure maximum possible accuracy of Plaintiff’s credit

information and Plaintiff’s credit report, concerning the account in question, thus

violating the FCRA. These violations occurred before, during, and after the

dispute process began with Trans Union.


      22.    At all times pertinent hereto, Defendants were acting by and through

their agents, servants and employees, who were acting within the scope and course

of their employment, and under the direct supervision and control of the

Defendants herein.



                                     Page 6 of 10
     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 7 of 10




      23.    At all times pertinent hereto, the conduct of Defendants, as well as

that of their agents, servants and employees, was intentional, willful, reckless, or

negligent, and in wanton disregard for federal law and the rights of the Plaintiff

herein.


                               CLAIM FOR RELIEF

      24.    Plaintiff reasserts and incorporates herein by reference all facts and

allegations set forth above.


      25.    Trans Union is a “consumer reporting agency,” as codified at 15

U.S.C. § 1681a(f).


      26.    LendingPoint is an entity who, regularly and in the course of business,

furnishes information to one or more consumer reporting agencies about its

transactions or experiences with any consumer and therefore constitutes a

“furnisher,” as codified at 15 U.S.C. § 1681s-2.


      27.    LendingPoint is reporting inaccurate credit information concerning

Plaintiff to one or more credit bureaus as defined by 15 U.S.C. § 1681a of the

FCRA.




                                   Page 7 of 10
     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 8 of 10




      28.    Plaintiff notified Defendants directly of a dispute on the account’s

completeness and accuracy as reported.


      29.    LendingPoint failed to complete an investigation of Plaintiff’s written

dispute and provide the results of an investigation to Plaintiff and the credit

bureaus within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).


      30.    LendingPoint failed to promptly modify the inaccurate information on

Plaintiff’s credit report in violation of 15 U.S.C. § 1681s-2(b).


      31.    Trans Union failed to delete information found to be inaccurate,

reinserted the information without following the FCRA, or failed to properly

investigate Plaintiff’s disputes.


      32.    Trans Union failed to maintain, and failed to follow, reasonable

procedures to assure maximum possible accuracy of Plaintiff’s credit report,

concerning the account in question, violating 15 U.S.C. § 1681e(b).


      33.    As a result of the above violations of the FCRA, Plaintiff suffered

actual damages in one or more of the following categories: lower credit score,

denial of credit, embarrassment and emotional distress caused by the inability to

obtain financing for everyday expenses, rejection of credit card application, higher


                                     Page 8 of 10
     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 9 of 10




interest rates on loan offers that would otherwise be affordable, and other damages

that may be ascertained at a later date.


      34.     As a result of the above violations of the FCRA, Defendants are liable

to Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

fees and costs.


     WHEREFORE, Plaintiff demands that judgment be entered against

Defendants as follows:

     (a)    That judgment be entered against Defendants for actual damages

            pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;


     (b)    That judgment be entered against Defendants for statutory damages

            pursuant to 15 U.S.C. § 1681n;


     (c)    That judgment be entered against Defendants for punitive damages

            pursuant to 15 U.S.C. § 1681n;


     (d)    That the Court award costs and reasonable attorney's fees pursuant

            to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and




                                     Page 9 of 10
     Case 1:21-cv-02750-CAP-CMS Document 1 Filed 07/08/21 Page 10 of 10




     (e)   That the Court grant such other and further relief as may be just

           and proper.


                           DEMAND FOR JURY TRIAL

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

demands trial by jury in this action of all issues so triable.


                                         Respectfully Submitted,

                                         Law Offices of Robert S. Gitmeid &
                                         Associates, PLLC

                                         /s/ William Thomas Hoover
                                         William Thomas Hoover
                                         GA Bar No. 819305
                                         william.h@gitmeidlaw.com
                                         30 Wall Street, 8th Floor #741
                                         New York, NY 10005
                                         Tel: (866) 249-1137
                                         Fax: (877) 366-4747

                                         Counsel for Plaintiff




                                     Page 10 of 10
